IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,211-01


                    EX PARTE JEREMY DILLON SPENCER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR-13-8384 IN THE 1ST DISTRICT COURT
                          FROM SAN AUGUSTINE COUNTY


        Per curiam.

                                             ORDER

        Applicant pleaded guilty to burglary of a habitation and was sentenced to thirteen years’

imprisonment. The Twelfth Court of Appeals dismissed his appeal for want of jurisdiction. Spencer

v. State, No. 12-19-00310-CR (Tex. App.—Tyler Oct. 17, 2019)(not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that his plea was involuntary because trial counsel failed to investigate

his alibi and failed to investigate his competence and mental health history. Applicant has alleged

facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent,

393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record should be developed. The trial
                                                                                                       2

court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        This Court remanded this application June 17, 2020, ordering the trial court to obtain a

response from counsel. However, the trial court has sent the Court findings without obtaining a

response from counsel. The trial court shall order trial counsel to respond to Applicant’s claim. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make supplemental findings of fact and conclusions of law as to whether

trial counsel’s performance was deficient and Applicant would have insisted on a trial but for

counsel’s alleged deficient performance. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 9, 2020
Do not publish